Opinion by
Rice, P. J.,
Section 1 of the Act of June 12, 1913, P. L. 490, under which the defendant was indicted, declares it to be “unlawful for any person, partnership, or corporation, licensed to sell vinous, spirituous, malt, or brewed liquors at wholesale or retail, to offer or give anything of value as a premium for the return of caps, stoppers, corks, stamps, or labels taken from any bottle, case, keg, barrel, or package containing such vinous* spirituous, malt, or brewed liquors.” The jury rendered a special verdict, in which they set forth the facts found by *649them, among which are the following. For the sake of brevity we state them in our own words: The defendant was incorporated under the laws of the commonwealth for the purpose of the manufacture and sale of beer, porter, and all other malt liquors; it never applied for or received a license of any kind from any court of quarter sessions of the commonwealth; but from year to year it availed itself of the provisions of the Act of June 21, 1897, P. L. 176, and paid into the state treasury for the use of the commonwealth, the fees required by law to be paid by manufacturers of malt or brewed liquors “for the purpose of obtaining the benefits of said act and Act of July 30, 1897, P. L. 464;” and each year it obtained from the state treasurer the certificate required by the act of June 21, 1897, to be issued by that officer.
The question to be decided is, whether the defendant was “licensed,” within the true intent and meaning of the foregoing section of the act of 1913. The statute being penal must be construed strictly. It is not to be enlarged by implication or extended to cases not obviously within its words. Although the case is fairly within the mischief to be remedied, and is even of the same class and within the same reason as other cases enumerated, still, if not within the words, construction will not be permitted to bring it within the statute: Bish. on St. Crimes, sec. 220; 2 Hawkins P. C. (Curw. ed.), p. 188, sec. 16; Com. v. Gouger, 21 Pa. Superior Ct. 217. Courts are less ready to extend criminal statutes to include cases within the mischief but not the words, than to restrain them so as to exclude cases within the words but not the mischief: Rex v. Parker, 2 East. P. C. 592. It is to be observed, on the other hand, “Strict construction is not the same thing as construing everything to defeat the action. This is not what is meant by the expression.” Thompson, J., in Bartolett v. Achey, 38 Pa. 273. The rule of strict construction in favor of the accused is not violated by giv*650ing the words a reasonable meaning according to the sense in which they were intended, even though in a different connection a more restricted meaning would be ascribed to them: Com. v. Gouger, supra. The intention of the legislature must govern in the construction of penal as well as other statutes; therefore, “though penal laws are to be construed strictly, they are not to be construed so strictly as to defeat the obvious intention of the legislature. The maxim is not to be so applied as to narrow the words of the statute to the exclusion of cases which those words, in their ordinary acceptation, or in that sense in which the legislature has obviously used them, would comprehend.” Chief Justice Marshall in United States v. Wiltberger, 5 Wheat. 76. A brewer needs no license to manufacture, but the general policy of the commonwealth, as exhibited by and embodied in its statutes, forbids him to sell the product of his manufacture without complying with certain conditions precedent which the state has prescribed. By complying with them he obtains the privilege to sell—a privilege not enjoyed by the generality of citizens. The privilege to sell generally is obtained through proceedings in the court of quarter sessions, but the privilege to sell only to dealers licensed by the court may be obtained by paying a certain sum into the state treasury and obtaining from the state treasurer “a certificate thereof which shall be framed and exposed to view in said brewery.” This right or privilege is, in both classes of cases, granted by the state, and permits the doing of that which without such grant would be unlawful. To license is: “To grant a right or permission to do an act, or pursue a business that without such grant would be illegal, unauthorized or inadmissible; as to license liquor selling; to license a pilot; to license a candidate for the ministry.” New Standard Dictionary, Title:. License. When used with reference to governmental regulation, license has been thus defined: “Authority to do some act or carry on some trade or busi*651ness, in its nature lawful but prohibited by statute, except with the permission of the civil authority, but which would otherwise be unlawful:” Bouv. Law Diet., Rawle’s Ed., 1897. It is not necessary, therefore, to extend the word "license” beyond its well-recognized and commonly accepted general meaning in order to include the defendant within the penal provisions of the act of 1913. While, as already indicated, a penal statute is not to be extended by construction to include a case within the mischief but not within its words, yet, where words are used which in their general meaning are broad enough to include it, and they are not restrained by the context, it is perfectly proper to take into consideration the mischief which the legislature had in view, before ascribing by construction a more restricted meaning to the words. The following language of Mr. Justice Story upon this subject is instructive: "Penal statutes are not to be enlarged by implication, or extended to cases not obviously within their words and purport. But where the words are general and include various classes of persons, I know of no authority which would justify the court in restricting them to one class, or in giving them the narrowest interpretation, when the mischief to be redressed by the statute is equally applicable to all of them. And when a word is used in the statute which has various known significations, I know of no rule that requires the court to adopt one in preference to another, simply because it is more restrained, if the objects of the statute equally apply to the largest and broadest sense of the word. In short, it appears to me that the proper course in all these cases is to search out and follow the true intent of the legislature, and to adopt that sense of the words which harmonizes best with the context and promotes in the fullest manner the apparent policy and objects of the legislature:” United States v. Winn, 3 Sumner, 209. See, further, Endlich on Interp. of Statutes, sec. 339. When the nature of the acts prohibited by the act of *6521913 is considered, it is impossible to see any reason which would move the legislature to discriminate between brewers exercising privileges they obtained through proceedings in the quarter sessions and brewers exercising privileges they obtained by compliance with the provisions of the acts of 1897. We do not say that the legislature might not discriminate between the two classes, and make it unlawful for brewers of one class to do the specified acts without making it unlawful for brewers of the other class to do them. But the inference that they intended such discrimination is not deducible from the context, and is strongly repelled by the consideration that the prohibited acts, whether performed by brewers of the former or by brewers of the latter class, are equally within the mischief the legislature had in view and intended to remedy.
Another very strong reason for concluding that the legislature did not intend such discrimination, but did consider that a brewer who obtains the privilege as the defendant did is a licensed brewer, is furnished by the act of July 30, 1897; and it is to be observed the defendant claimed and obtained the benefits of that act as well as of the act of June 21. The rule applies to penal as well as remedial acts, that other acts in pari materia may be consulted to ascertain the intent of the legislature: Endlich on Interp. of Statutes, sec. 356. Particularly should the rule apply when the two acts were passed at the same session of the legislature. Recurring to the act of July 30, it is found that the amount to be paid for the privilege is designated as a “license fee;” that the applicant is required to set forth in his application certain matters “in order that the court or state treasurer may fix the amount of the license as provided by this act;” that any brewer, “upon paying into the state treasury for the use of the commonwealth the sum of one thousand dollars, annually, shall be licensed by the state treasurer to sell and deliver, but only to liquor dealers licensed by the courts;” then follows a proviso *653that the amount to be paid to the state treasurer shall not be less than the amount required to be paid under the brewers’ classification provided for in this act, “and upon payment of said sum into the state treasury the state treasurer shall issue a license as aforesaid, which shall be framed and exposed to view in said brewery.” True, a later clause of the same section declares that the act “shall not be construed so as to in any m'anner repeal or conflict with” the act of June 21, except as to the amount to be paid. Therefore, the learned trial judge was clearly right in saying this means that the act of June 21 stands and the privilege granted by it is not repealed. But it is not,necessary to rest this case on any supposed repeal. Both acts relate to the same subject-matter, namely, the privilege to be obtained by brewers through the state treasurer to sell in wholesale quantities to a limited class, both acts were passed by the same legislature, and therefore both are to be considered in determining what the legislature intended. We do not see how there can be reasonable doubt that the legislature of 1897 intended to provide for the licensing of that class of brewers.
It is to be presumed that the legislature was cognizant of the legislation of 1897, and passed the act of 1913 with that in view. If it had been its intention to restrict its provisions to acts of brewers licensed by the quarter sessions, and to exclude from its operation acts of another class of brewers which are equally within the evil to be prevented, it would have been easy to say so. Not having so expressly restricted them, but having used words which, in their well-recognized and commonly accepted general meaning, include brewers who obtain the privilege to sell through proceedings in the quarter sessions as well as brewers who obtain their privilege to sell through the state treasurer under the acts of 1897, we are constrained to adopt that construction which promotes in the fullest manner the apparent policy and objects of the legislature, and to *654reject the construction which would partially defeat its apparent purpose. By so doing we do not depart from the words, but carry out the true intention of the legislature, which is the object of all construction. Our conclusion is, that the defendant was a licensed brewer within the true intent and meaning of the act of 1913.
Objection is raised against the constitutionality of the act, but upon that question we entirely concur with the view taken by the learned trial judge when he says: “However, it seems to us that its purpose is to regulate and restrain the sale of intoxicating liquors and that it is an exercise of the police power, and instead of its being an invasion of personal rights of a citizen it is an imposition of a further condition upon which a license is granted. The sale of liquor has always been distinguished in this state from the sale of ordinary merchandise and restrictions upon its sale are not class legislation.”
The judgment is reversed, and the record is remitted to the court of quarter sessions of Allegheny county, with direction to enter judgment of guilty on the special verdict and to sentence the defendant accordingly.